Appeal from an order of the Supreme Court, Monroe County (William P Polito, J.), entered December 3, 2003. The order, insofar as appealed from, denied the motion of defendant Elaine Pilato for summary judgment dismissing the complaint against her.
It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Memorandum: Supreme Court properly denied the motion of Elaine Pilato (defendant) seeking summary judgment dismissing the complaint against her. Defendant failed to tender sufficient evidence eliminating all material issues of fact from the case and thus failed to make a prima facie showing of entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
*1033All concur except Scudder, J., who dissents and votes to reverse the order insofar as appealed from in accordance with the following memorandum.